Case 2:20-cv-14243-KMM Document 1-2 Entered on FLSD Docket 07/16/2020 Page 1 of 6
 A lb.


 ;_:_t CT Corporation                                                              Service of Process
                                                                                   Transmittal
                                                                                   10/02/2019
                                                                                   CT Log Number 536359660
         TO:      Sue Carlson
                  Target Corporation
                  1000 Nicollet Mall
                  Minneapolis, MN 55403-2542

         RE:      Process Served in Florida

         FOR:     Target Corporation (Domestic State: MN)




         ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

         TITLE OF ACTION:                  DEBRA SILCK, PLTF. vs. TARGET CORPORATION, DFT.
         DOCUMENT(S) SERVED:               Summons, Complaint
         COURT/AGENCY:                     Indian River County Circuit Court, FL
                                           Case # 312019CA000759)00000(
         NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 12/12/2018
         ON WHOM PROCESS WAS SERVED:       C T Corporation System, Plantation, FL
         DATE AND HOUR OF SERVICE:         By Process Server on 10/02/2019 at 14:40
         JURISDICTION SERVED:              Florida
         APPEARANCE OR ANSWER DUE:         Within 20 days after service of this summons on said defendant, exclusive of the day
                                           of service
         ATTORNEY(S) / SENDER(S):          JASSE H. LARSEN
                                           TUTTLE LAW, P.A.
                                           3617 20th STREET
                                           VERO BEACH, FL 32960
                                           772-563-0032
         ACTION ITEMS:                     CT has retained the current log, Retain Date: 10/03/2019, Expected Purge Date:
                                           10/08/2019

                                           Image SOP

                                           Email Notification, Non Employee Litigation Target gl.legal@target.com

         SIGNED:                           C T Corporation System
         ADDRESS:                          1999 Bryan St Ste 900
                                           Dallas, TX 75201-3140
         For Questions:                    877-564-7529
                                           MajorAccountTeam2@wolterskluwer.com




                                                                                   Page 1 of 1 / RK
                                                                                   Information displayed on this transmittal is for CT
                                                                                   Corporation's record keeping purposes only and is provided to
                                                                                   the recipient for quick reference. This information does not
                                                                                   constitute a legal opinion as to the nature of action, the
                                                                                   amount of damages, the answer date, or any information
                                                                                   contained in the documents themselves. Recipient is
                                                                                   responsible for interpreting said documents and for taking
                                                                                   appropriate action. Signatures on certified mail receipts

                                                       Exhibit 2                   confirm receipt of package only, not contents.
 Case 2:20-cv-14243-KMM Document 1-2 Entered on FLSD Docket 07/16/2020 Page 2 of 6
Filing# 96256181 E-Filed 09/25/2019 10:47:17 AM



                                                   IN AND FOR THE CIRCUIT
                                                   COURT OF INDIAN RIVER
                                                   COUNTY, FLORIDA

        DEBRA SILCK and WILLIAM OLSSON, her CASE                  Na    312019CA000759)00000(
        husband,

              Plaintiff,
        V.


        TARGET CORPORATION,

              Defendant.


                                     SUMMONS
              YOU ARE COMMANDED to serve this Summons and a copy of the
       Complaint in the above styled cause upon the following defendant,
       to-wit:

                              TARGET CORPORATION
               by serving:    CT Corporation System, as Registered Agent
                              1200 South Pine Island Road
                              Plantation, Florida 33324

             Said defendant is required to serve written defenses to the
       Complaint on Jesse H. Larsen, Esquire, Plaintiffs attorney, whose
       address is:

                                Tuttle Law, P.A.
                                3617 200 Street
                                Vero Beach, FL 32960

       within 20 days after service of this Summons on said defendant,
       exclusive of the day of service, and to file the original of the
       defenses with the clerk of this court either before service on
       Plaintiff's attorney or immediately thereafter.  If defendant fails
       to do so, a default will be entered against that defendant for the
       relief demanded in the Complaint.

             WITNESS my hand and the seal of said Court this                          day of
       September,  2019.                        Jeffrey R Smith
                                                       —               of   —t
                                                   'r'111   t.)    -th'n         09/26/2019
        ICOURT SEAL)                         BY:
Case 2:20-cv-14243-KMM Document 1-2 Entered on FLSD Docket 07/16/2020 Page 3 of 6

                                       IMPORTANT
 A lawsuit has been filed against you.     You have twenty (20) calendar days after
 this summons is served on you to file a written response to the attached
 Complaint   in this Court.     A phone call will not protect     you; your written
 response, including the above case number and named parties, must be filed if
 you want the Court to hear your case.     If you do not file your response on time,
 you may lose the case, and your wages, money and property may thereafter be
 taken without further warning from the Court.              There are other legal
 requirements.     You may want to call an attorney right away,    If you do not know
 an attorney, you may call an attorney referral       service or a legal aid office
 (listed in the phone book).     If you choose to file a written response yourself,
 at the same time you file your written response to the Court, you must also
 mail or take a carbon copy or photocopy of your written responses to the
 "Plaintiff/Plaintiff's     Attorney named below:

                              Tuttle Law, P.A.
                              3617 ao= Street
                              Vero Beach, FL 32960

                                      IMPORT ANTE

 Usted ha sido demandado legalmente.      Tiene veinte (201 dias, contados a partir
 del recibo de esta notificacion,      para contestar la llamada telefonica    no lo
 protegera;  si usted desea que el tribunal incluyendo el numero del caso y las
 partes interesadas en dicho caso.       Si usted no contesta la demanda a tiempo,
 pudiese perder el caso y podria ser despojado de sus ingresos y propiedades,
 o privado de sus derechos,        sin previo aviso del trunal.       Existen otros
 requisitos legales.     Si  lo desea,   puede abogado, puede  llamar  a una de las
 oficinas de asistencia     legal que aparecen en la guia telefonica.       Si desea
 responder a la demanda pot su cuenta, al mismo tiempo en que presenta su
 respuesta ante el tribunal,    debera usted enviar pot correo o entregar una copia
 de su respuesta    a la persona denominada abaj o como "Plaintiff/Plaintiff's
 Attorney'  fDemandate  o Abogado del Demanadante).

                                      IMPORTANT

 Des poursui tes judiciaries   ont ete entreprises cont re vous.    Vous avez 20 jours
 consecutifs   a partir de la date de 11 assignation de cette citation pour deposer
 une reponse ecrita a la plainte ci-jointe       aupres de ce Tribunal.      Un simple
 coup de letelphone    est insuffisant pour vous proteger; vous etes oblige de
 deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et
 du nom des parties nommees id, si vous souhai tez que le Tribunal entende votre
 cause.    Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous
 risquez de perdre la caus ainsi que votre salaire,       votre argent, et vos biens
 peuvent etre saisais par la suite, sans aucun preavis ulterieur du Tribunal.
 Ii ya dautres obligations juridiques         et vous pouvez requerir les services
 immediats d'un avocat.       Si your ne connaissez pas davocat,        vous pourriez
 telephoner a un service de reference       d'avocats ou a un bureau dassistance
 juridique   (figurant al' annuaire de telephones).    Si vous choisissez   de deposer
 vous-meme une reponse ecrite, 11 vous faudra egalement, en meme temps que cette
 formalite,   faire parvenir ou expedier une copie au carbone ou une photocipie
 de votre reponse ecrite au ''Plaintiff/Plaintiffs        Attorney'   (Plaignant ou a
 son avocat) moue ci-dessous.
     Case 2:20-cv-14243-KMM Document 1-2 Entered on FLSD Docket 07/16/2020 Page 4 of 6
Filing #96256181 E-Filed 09/25/2019 10:47:17 AM



                                                    IN AND FOR THE CIRCUIT COURT
                                                    OF INDIAN RIVER COUNTY,
                                                    FLORIDA

        DEBRA SILCK,                                CASE NO. 312019CA000759

              Plaintiff,

        vs.

        TARGET CORPORATION,

              Defendant.
                                         /

                                        COMPLAINT

              Plaintiff, DEBRA SILCK, sues Defendant, TARGET CORPORATION, and

        alleges:

              1.   This is an action for damages which exceed $15,000.00,

        exclusive of costs, interest and attorneys' fees.

              2.   Plaintiff, DEBRA SILCK, at all times material to this

        action, was a resident of Indian River County, Florida.

              3.   Defendant, TARGET CORPORATION, at all times material to

        this action, was a Florida Profit Corporation registered to do and

        doing business in the State of Florida.

              4.   At all times material to this action, Defendant, TARGET

        CORPORATION, owned and operated a store front located at 5800 20th ,

        Street, Vero Beach, Indian River County, Florida.

              5.   On or about December 12, 2018, Plaintiff, DEBRA SILCK, was

        an invitee at the Target store located at 5800 20th Street, Vero Beach,

        Indian River County, Florida.




   4
Case 2:20-cv-14243-KMM Document 1-2 Entered on FLSD Docket 07/16/2020 Page 5 of 6




          6.   Defendant, TARGET CORPORATION, negligently maintained the

    premises by failing to provide a safe, accessible route to and from

    the business, therefore creating a dangerous condition.

          7.   At said time and place, Plaintiff, DEBRA SILCK was injured

    when she exited the store and fell in Defendant's primary path of

    ingress/egress when she encountered rolled curb which contained

    excessive sloping.

          8.   It was the duty of the Defendant, TARGET CORPORATION, to

    maintain the premises in a safe condition for its invitees, including

    the Plaintiff.

          9.   At said time and place, Defendant, TARGET CORPORATION,

    breached its duty to Plaintiff, DEBRA SILCK, by negligently failing

    to maintain the area under its control, failing to protect or warn

    Plaintiff of a hazardous and dangerous condition, and failing to

    correct the hazardous condition.

          10. The Plaintiff's accident was a direct and proximate result

    of Defendant's disregard of its duty to Plaintiff, DEBRA SILCK, who

    at all times, exercised due care.

          11. As a result of the aforementioned negligence, Plaintiff,

    DEBRA SILCK, suffered bodily injury and resulting pain and suffering,

    disability, disfigurement, loss of capacity for the enjoyment of

    life, expense of hospitalization, medical and nursing care and

    treatment, loss of earnings, loss of ability to earn money, and

    aggravation of a previously existing condition. The losses are
Case 2:20-cv-14243-KMM Document 1-2 Entered on FLSD Docket 07/16/2020 Page 6 of 6




    permanent and continuing, and Plaintiff will suffer the losses in

    the future.

          WHEREFORE, Plaintiff, DEBRA SILCK demands judgment against

    Defendant, TARGET CORPORATION, for damages, costs of this action and

    such other and further relief as this Court may deem meet and just.

          DATED this 25th day of September, 2019.
                                     TUTTLE LAW, P.A.


                                       /s/ Jesse H. Larsen
                                     Douglas W. Tuttle, Esquire
                                     Florida Bar No. 0956066
                                     dtuttle@verobeachinjurylaw.com
                                     Dana C. Larsen, Esquire
                                     Florida Bar No. 117807
                                     dlarsen@verobeachinjurylaw.com
                                     Jesse H. Larsen, Esquire
                                     Florida Bar No. 86062
                                     ilarsen@verobeachinjurylaw.com
                                     3617 20th Street
                                     Vero Beach, Florida 32960
                                     (772) 563-0032
                                     (772) 563-2134(FAX)
                                     Attorneys for Plaintiff
